Title: To Benjamin Franklin from Robert Morris, 17 May 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir
Office of Finance May 17th. 1782.
In the Letter which I had the Honor to write to your Excellency on the seventeenth of last Month I mentioned the Communications of his Excellency the Minister of France here by which I was empowered to draw to the Amount of six Millions in monthly Installments of half a Million each. He has since informed me that no Monies will be paid by his Court except on my Drafts and in a Letter of the thirtieth April on the same Subject he says. “Il me paroit Monsieur, que vous pouvez regarder les Fonds des mois deja ècoulés comme ètant à votre Disposition; cependant comme on ne me le mande pas positivement, je desire que vous mettiez le Dr. Franklin en etat d’informer, quelques semaines d’avance, le Ministre des Finances du montant des Fonds d’ont il aura besoin. Il me paroit que cette Operation seroit simplifie a notre Egard, si vous tiriez sur M. le Dr. Franklin douze Lettres de Change que vous lui adresserez a lui meme et dont il touchera le montant aux Epoques indiques. Il s’arangera ensuite avec votre Correspondant pour le payement de vos traites particulieres.”— It is in Consequence of this that I have drawn the Bills contained in the enclosed Letter to Mr. Grand which is left open for your Perusal— Your Excellency will be pleased to arrange this Matter with Mr. Grand so as best to answer the purposes intended.— You will also be pleased Sir to pay over to Mr. Grand on my Account such Monies belonging to the United States as may be in Europe distinct from those to be advanced by the Court for the current Year. I am extremely desirious of having a State of these Matters so as to know what Dependance can be made on the Funds which are at our Command. You would therefore confer upon me a very particular Obligation by transmitting the best state in your power. I mentioned to your Excellency in a former Letter that I would write to you on the Subject of your Salary more particularly than I then did but I have since spoken and written to Mr. Livingston with Relation to those Matters and he will I expect write to you and to all our foreign Ministers very fully— We have not yet heard any Thing of the Alliance and therefore conclude that she must have been delayed in Europe.— I hope this may have been the Case for if she sailed on the first of March according to my Orders she must have met with some unfortunate Accident.— I hope soon to hear from your Excellency indeed I perswade myself that in the very critical Situation of Affairs at present we cannot be long without receiving very important Intelligence.
I have the Honor to be with great Respect & Esteem Sir your Excellency’s most obedient and humble Servant
Robt Morris
  

  
  His Excellency Benjamin Franklin Esquire Minister plenipo of the United States of America at Passey near Paris
  Second
Endorsed: Mr Morris May 17. 82 He has drawn on me for Six Millions Letter from Mr de la Luzerne to him Orders all Money in my Hands to be paid to Mr Grand.— Desires a State of our Accts.
